Citation Nr: 1145985	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as dermatofibromas of the bilateral arms, left leg and left hand, compound nevi of the left forearm and left thorax, and actinic keratosis of the left lower lip, right shoulder and right chest wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for residuals of dermatofibromas, acetic keratosis and compound nevi.  

The Board notes that the Veteran perfected an appeal in October 2008 concerning his claims for service connection for allergic rhinitis, removal of nasal polyps; loss of smell; and sinusitis, muscocele, turbinate hypertrophy degeneration and ethmoid disease.  Service connection for chronic rhinitis, removal of nasal polyps; sinusitis; and loss of smell was subsequently granted in a November 2008 rating decision.  As such, those issues are no longer before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The Veteran seeks entitlement to service connection for dermatofibromas of the bilateral arms, left leg and left hand; compound nevi of the left forearm and left thorax; and actinic keratosis of the left lower lip, right shoulder and right chest wall.  He reports using job-related industrial chemicals while serving as a nuclear weapons systems technician in the Air Force and having his skin subjected to daily contact with trichloroethane, trichloroethylene, methyl ethyl ketone, toluene, denatured alcohol, naphtha, zinc chromate primer and sprayed lacquer paint when cleaning parts and preparing surfaces in the assembly and disassembly of different weapons systems.  The Veteran reports that he was treated for dermatofibromas in multiple locations within 16 months of his first duty assignment.  In filing his claim, he reported developing dermatofibromas on his left arm, leg and hand in June 1978, a dermatofibroma on his right arm in April 1980, a compound nevus on his left forearm in September 1978, a compound nevus on his left thorax in September 2005, actinic keratosis on his left lower lip in February 2000, actinic keratosis on his right shoulder in October 2003, and actinic keratosis on his right chest wall in November 2003.  The Veteran also reports residual scarring from the in-service lumps/nodules.  

The Veteran's service treatment records reveal that he received treatment related to his skin on several occasions.  A small lesion on the anterior left forearm was noted in September 1978.  It was assessed as calcified cyst and nevus and removed by punch biopsy that same month (after which it was diagnosed as dermatofibroma).  Two to four millimeter tan nodules on the left hand, right arm and left calf were noted in April 1980 and three millimeter nodules on the left hand and left leg were noted in June 1980, all of which were diagnosed as dermatofibroma.  The nodules located on the left arm and left leg were removed by two punch excision in June 1980.  The Veteran was seen with an itchy spot on his right shoulder in October 2003 and numerous rough, scaly, dry skin like patches on his face in November 2003, at which time he was assessed with actinic keratosis (AK), seborrheic keratosis (SK) and questionable dermatitis.  In September 2005 he was assessed with actinic keratosis and compound nevus and it appears a biopsy of the nevus was conducted, but the results do not appear of record.  

The Board acknowledges that the Veteran underwent a VA general medical examination in March 2007.  Given his assertions and the in-service documentation related to his skin, however, the Board finds that a more comprehensive VA examination specific to his skin should be conducted.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for skin complaints since service.  After securing the necessary release, the obtain these records and treatment records from the North Texas Healthcare System, dated since October 2008.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably with a dermatologist, to determine the nature, extent, and etiology of any current skin disorder, to include any disorder affecting the skin of his bilateral arms, left leg, left hand, left thorax, left lower lip, right shoulder and right chest wall.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder is related to the Veteran's military service between August 1976 and June 2006, or is otherwise consistent with his report of using industrial chemicals during active duty.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


